Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
This office action is responsive to the amendment filed on 09/02/2021.  As directed by the amendment: claims 1-8 and 10 have been withdrawn and new claim 23 has have been added.  Thus, claims 11-18, 20 and 23 are presently pending in this application.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.
Current claim 11 is replaced by the following claim:
A method of forming a tendon fixation comprising:		forming a bone tunnel that has a corner or a curved portion wherein forming the bone tunnel comprises:		forming a primary hole within a bone;		inserting an insert portion of a drill guide into the primary hole;		maintaining the drill guide in a stationary position relative to the bone to provide orientation relative to the bone;		drilling an anchor hole into the bone as directed by a hollow shaft of a guide portion of the drill guide, the anchor hole intersecting the primary hole;		inserting a working end within an anchor hole of the bone tunnel, the working end having a straight, elongate member with a blunted, rounded tip at an end of the elongate 
Claims 1-8, 10 and 12 canceled. 
Claim 23 is replaced by the following claim:
A method of forming a tendon fixation comprising:		forming a bone tunnel with an instrument so that the bone tunnel has a corner or a curved portion, wherein forming the bone tunnel comprises:          	forming a primary hole within a bone;          	inserting an insert portion of a drill guide into the primary hole;
Claim 13 now depends from claim 11. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Amy Fiene on 12/17/2021.  
REASONS FOR ALLOWANCE
Claims 11, 13-18, 20 and 23 are allowed. 
The following is an examiner’s statement of reasons for allowance: claims in this application are allowable due to the amended limitations “bone tunnel comprises:forming a primary hole within a bone; inserting an insert portion of a drill guide into the primary hole;maintaining the drill guide in a stationary position relative to the bone to provide orientation relative to the bone; drilling an anchor hole into the bone as directed by a hollow shaft of a guide portion of the drill guide, the anchor hole intersecting the primary hole.” as set forth in claims 11 and 23. 
The closest prior art reference of Murphy et al. (2013/0123840) discloses an opposite orientation of the anchor hole and the primary hole since a hollow drill guide 160 is inserted into the anchor hole 212 and not the primary hole which intersects the anchor hole.  The newly added limitations have not been found anticipated by or obvious over any prior art including the closest prior art of Murphy et al., Chudik et al. or Dreyfuss et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774